Exhibit 99.1 Press Release Release date: March 3, 2016 Communications Sales & Leasing, Inc. Reports Fourth Quarter and Year End 2015 Financial Results · Revenues of $173.9 million for the quarter · AFFO and FFO, before transaction related costs, of $0.65 per diluted share for the quarter · EPS of $0.05 per diluted common share for the quarter LITTLE ROCK, Ark, March 3, 2016 (GLOBE NEWSWIRE) Communications Sales & Leasing, Inc. ("CS&L" or the “Company”) (Nasdaq:CSAL) today announced its financial results for the fourth quarter and year end 2015. FOURTH QUARTER RESULTS Funds from Operations (“FFO”), as defined by the National Association of Real Estate Investment Trusts (“NAREIT”), attributable to common shares for the period was $92.8 million, and Adjusted FFO (“AFFO”) attributable to common shares was $97.8 million.FFO and AFFO per diluted common share was $0.62 and $0.65, respectively.Excluding the impact of $4.3 million of acquisition and transaction related costs, fourth quarter FFO was $97.2 million, or $0.65 per diluted common share. Adjusted EBITDA and net income of CS&L was $166.1 million and $7.2 million, respectively.Net income attributable to common shares was $6.8 million, or $0.05 per diluted share, for the period.
